Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is in response to remarks filed on 9/3/2019.
	Claims 1-20 have been examined and are pending with this action.  

Information Disclosure Statement
		 Information disclosure statement(s) (IDS) submitted on 09/27/2019 and 09/3/2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Claim Rejections - 35 USC § 103
 Following is a quotation of 35 U.S.C. 103(a) which forms basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through invention is not identically disclosed or described as set forth in section 102 of this title, if differences between subject matter sought to be patented and prior art are such that subject matter as a whole would have been obvious at time invention was made to a person having ordinary skill in art to which said subject matter pertains.  Patentability shall not be negative by manner in which invention was made.

 factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining scope and contents of prior art.
2.	Ascertaining differences between prior art and claims at issue.
3.	Resolving level of ordinary skill in pertinent art.
4.	Considering objective evidence present in application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9-11, 13-14 & 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable Riddle (US Pub # 2003/0110276)  and in view of Kanakasapapathi et al. (US Pub # 20060280175). 
As per claim 1, Riddle discloses a system, comprising: 
hardware processor and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor  ((Riddle: Fig 2 [0022]): " FIG. 2 is a block diagram illustrating functionality associated with tunnel probing device 30a and/or 30b & tunnel probing device 30a comprises packet processor 130, probing module 132, measurement engine 140, tunnel mechanism 160, host database 134, and flow database 135”)  the logic being configured to: 
create , on a per-tunnel basis, statistics ((Riddle:  [0026]): " packet processor 130 creates and stores a flow state record corresponding to the new data flow in flow database 135”)  about overlay-encapsulated packets which are received by or sent by the hardware processor across an overlay network (Riddle:  [0061]): " Packet processor 130, in one embodiment, is operative to detect such changes in the characteristics of the data flow by examining data encapsulated in upper layers of each packet.”);
counting events associated with de-encapsulation of one or more inner packets from an overlay-encapsulated packet ((Riddle: Fig 6 [0017 & 0035]): " a method associated with the processing of probe responses to identify a tunnel partner in a communications path&  Tunnel mechanism 160 is also operative to handle the path between tunnel probing device 30a and the tunnel partner corresponding to the path, using encapsulation and transport technologies.”)  
record the statistics in association with a virtual network identifier ((Riddle:  [0062]): " information accumulating means is designed to store the information included in each of a predetermined number of packets from a lastly received packet to a transferred packet preceding by the predetermined number with respect to the lastly received packet”)  and a tunnel identifier that identifies a tunnel on which the overlay-encapsulated packets are received or sent ((Riddle:  [0066]): " To identify a traffic class associated with the data flow, packet processor 130 passes the flow specification object to traffic class engine 136. As discussed above, traffic class engine 136 applies matching rules based on the attribute values of the flow specification object and identifies a traffic class associated with the data flow.”).
statistic bucket identifiers pointing to locations where statistics associated with the virtual network (Riddle : Fig 2 [0022]: “Host database 134 stores IP addresses and corresponding data associated with data flows traversing tunnel probing device 30a. Flow database 135 stores and maintains flow state information associated with data flows traversing tunnel probing device 30a”).
Riddle does not explicitly teach the maintaining table indexed for network.
Kanakasapapathi however teaches maintain a table indexed for the virtual network identifier and the tunnel identifier, the table comprising (Kanakasapapathi: [Fig 17 & 0065]: “The relay has a table that maps destination IP addresses to a TL1 tunnel address. The TL1 tunnel is established (if it has not been opened already) and the IP packet is encoded in a specific TL1 command 88.”); 
the virtual network identifier  and the tunnel identifier (Kanakasapapathi: [Fig 17 & 0065]: “The IP packets are preferably encoded using base64 so that the characters are printable and are permeable through TL1. The TL1 command is then sent to the remote tunnel end point through the GNE 90. On the PNE, the local OSI stack 92 intercepts all TL1 connections that contain these specific TL1 commands, extracts the IP packet, and injects them into the local IP router 94. The IP router views the OSI stack as an IP interface. This special IP interface can support multiple TL1 tunnels if necessary. The IP packet is then routed as usual either to the local application or to a remote address..”); and
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Riddle view of Kanakasapapathi to figure out maintaining table indexed for network.  One would be motivated to do so because this technique advantageously allows to disclose tunnel address for tunneling data. (Kanakasapapathi: [0065]).


Claims 11 & 18 are independent claims with same limitations as claim in claim 1 but different preamble and hence are rejected based on claim 1 rejection.
As per claims 2 Riddle-Kanakasapapathi discloses the system of claim 1, wherein the logic is further configured to store the statistics in a storage device accessible to the hardware processor (Riddle: [0022]: “traffic class engine 136 is configured to automatically create traffic classes based on the data flows traversing tunnel probing device 30a. Traffic classification database 137 stores traffic classes,”).  

As per claims 6, 13 & 19 Riddle-Kanakasapapathi discloses the system, method & computer program product as recited in claim 1, 11 & 18 respectively, wherein the logic is further configured to: 
meter traffic flow on an overlay network based on statistics associated with the overlay network (Riddle [0023]: “Traffic class engine 136 is operative to detect traffic classes associated with data flows, as discussed more fully below. In one embodiment, traffic class engine 136 is configured to automatically create traffic classes based on the data flows traversing tunnel probing device 30a.”).
	As per claims 7 & 14 Riddle-Kanakasapapathi discloses the system & method as recited in claim 1 & 11 respectively, wherein the logic is further configured to: 
meter traffic flow across a tunnel associated with the tunnel identifier based on statistics associated with the tunnel (Riddle [0022]:: “Host database 134 stores IP addresses and corresponding data associated with data flows traversing tunnel probing device 30a. Flow database 135 stores and maintains flow state information associated with data flows traversing tunnel probing device 30a.”).
	As per claims 9 & 16 Riddle-Kanakasapapathi discloses the system & method as recited in claim 1 & 11 respectively, wherein the logic is further configured to: 
correlate statistics associated with an overlay-encapsulated packet with statistics associated with one or more inner packets of the overlay-encapsulated packet (Riddle: [0022]: “Measurement engine 140 monitors operation of tunnel probing device 30a to allow for collection of data associated with bandwidth utilization across access link 21 on a source/destination host or end system level and, in one embodiment, a traffic classification level. Tunnel mechanism 160 is operative to establish and maintain transformation tunnels with compatible routing nodes or other network devices in a communications path.”).
	As per claims 10 & 17 Riddle-Kanakasapapathi discloses the system & method as recited in claim 1 & 11 respectively, wherein the logic is further configured to: 
correlate statistics associated with each overlay network that utilizes a first tunnel with statistics associated with the first tunnel (Riddle: [0022]: “Measurement engine 140 monitors operation of tunnel probing device 30a to allow for collection of data associated with bandwidth utilization across access link 21 on a source/destination host or end system level and, in one embodiment, a traffic classification level. Tunnel mechanism 160 is operative to establish and maintain transformation tunnels with compatible routing nodes or other network devices in a communications path.”).

Claims 3-5 & 12 are rejected under 35 U.S.C. 103(a) as being unpatentable Riddle (US Pub # 2003/0110276)  and in view of Kanakasapapathi et al. (US Pub # 20060280175) and in further view of  Breslin et al. (US Pub # 2011/082910).	

As per claim 3 Riddle-Kanakasapapathi discloses the system as recited in claim 1 ((Riddle: Fig 6 [0017 & 0035]): " a method associated with the processing of probe responses to identify a tunnel partner in a communications path&  Tunnel mechanism 160 is also operative to handle the path between tunnel probing device 30a and the tunnel partner corresponding to the path, using encapsulation and transport technologies.”) , 

Breslin however discloses wherein the statistics include Layer-2 (L2) egress statistics and L2 ingress statistics based on outermost local area network (LAN) headers of the overlay-encapsulated packets (Breslin: [0059]: “For example, configuration information may include operational statistics associated with network captured traffic distribution device 100 such as an available ingress or egress transmission speed, a number of ports available, a level of congestion for ingressing or egressing traffic, and an indicator of whether network captured traffic distribution device 100 is fully or partially operational. ”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Riddle view of Breslin to figure out maintaining table indexed for network.  One would be motivated to do so because this technique advantageously can be utilized to monitor the operation of network captured traffic (Breslin: [0059]).
As per claim 4 Riddle-Kanakasapapathi discloses the system as recited in claim 1 ((Riddle: Fig 6 [0017 & 0035]): " a method associated with the processing of probe responses to identify a tunnel partner in a communications path&  Tunnel mechanism 160 is also operative to handle the path between tunnel probing device 30a and the tunnel partner corresponding to the path, using encapsulation and transport technologies.”) , 
Modified Riddle does not explicitly teaches egress or Ingress statistics.
Breslin however discloses wherein the statistics include Layer-2 (L2) egress statistics or L2 ingress statistics based on outermost local area network (LAN) headers of the overlay-encapsulated packets  (Breslin: [0059]: “For example, configuration information may include operational statistics associated with network captured traffic distribution device 100 such as an available ingress or egress transmission speed, a number of ports available, a level of congestion for ingressing or egressing traffic, and an indicator of whether network captured traffic distribution device 100 is fully or partially operational. ”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Riddle view of Breslin to figure out maintaining table indexed for network.  One would be motivated to do so because this technique advantageously can be utilized to monitor the operation of network captured traffic (Breslin: [0059]).
As per claim 5 Riddle-Kanakasapapathi discloses the system as recited in claim 1 ((Riddle: Fig 6 [0017 & 0035]): " a method associated with the processing of probe responses to identify a tunnel partner in a communications path&  Tunnel mechanism 160 is also operative to handle the path between tunnel probing device 30a and the tunnel partner corresponding to the path, using encapsulation and transport technologies.”) , 
Modified Riddle does not explicitly teaches egress or Ingress statistics.
Breslin however discloses, wherein the statistics include egress statistics, ingress statistics, or egress and ingress statistics based on outermost local area network (LAN) headers of the overlay-encapsulated packets  (Breslin: [0059]: “For example, configuration information may include operational statistics associated with network captured traffic distribution device 100 such as an available ingress or egress transmission speed, a number of ports available, a level of congestion for ingressing or egressing traffic, and an indicator of whether network captured traffic distribution device 100 is fully or partially operational. ”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Riddle view of Breslin to figure out maintaining table indexed for network.   monitor the operation of network captured traffic (Breslin: [0059]).

Claims 12 is rejected based on the rationed provided for claim 3.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Riddle (US Pub # 2003/0110276)  and in view of Kanakasapapathi et al. (US Pub # 20060280175) and in further view of  Smith et al. (US Pub # 2013/0298227).	As per claim 20 Riddle-Kanakasapapathi discloses the computer program product as recited in claim 18, the embodied computer readable program code further comprising:

computer readable program to code to meter traffic flow across a tunnel associated with the tunnel identifier based on statistics associated with the tunnel (Riddle [0022]:: “Host database 134 stores IP addresses and corresponding data associated with data flows traversing tunnel probing device 30a. Flow database 135 stores and maintains flow state information associated with data flows traversing tunnel probing device 30a.”).
Riddle does not explicitly teaches computer readable program to code associated with de-encapsulation of one or more inner packets from an overlay-encapsulated packet.

Kanakasapapathi however discloses computer readable program to code associated with de-encapsulation of one or more inner packets from an overlay-encapsulated packet (Kanakasapapathi: [0034]: “FIGS. 13 and 14 illustrate multiplexing and encapsulation details for data sent from the transport manager 14 to the PNE 10a, and data sent from the PNE to the transport manager, respectively.  Upon receiving the data, demultiplexing and decapsulation are performed and the data is reassembled (FIG. 14).”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Riddle view of Kanakasapapathi to figure out maintaining table indexed for network.  One would be motivated to do so because this technique advantageously allows to disclose tunnel address for tunneling data. (Kanakasapapathi: [0065]).
Modified Riddle does not teach counting the events.
Smith however discloses count events (Smith: [0093]: “In step 820, the process checks to determine if a trigger event occurred. The occurrence of a trigger event will influence the selection of false identify values to use.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Riddle view of Smith to figure out maintaining table indexed for network.  One would be motivated to do so because this technique advantageously can be utilized to influence the selection of false identify values to use (Smith: [0093]).
Claims 8 and 15 are rejected based on claim rejection of claim 20. 

Conclusion
	For reasons above claims 1-20 are rejected and remain pending.
	Any inquiry concerning this communication or earlier communications from examiner should be directed to SIBTE H BUKHARI whose telephone number is (571)270-7122.   Examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on (571) 272-7304571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/SIBTE H BUKHARI/Examiner, Art Unit 2449